            Case 1:21-cr-00133-VM Document 92-1 Filed 07/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 7/8/2021
 UNITED STATES OF AMERICA

     -v.-                                                    [PROPOSED] ORDER

 JAIME SANTILLANO,                                             S1 21 Cr. 133 (VM)

               Defendant.


       WHEREAS, the Court has referred to the Magistrate Judge on duty the change-of-plea

proceeding (the “Proceeding”) for defendant Jaime Santillano, to be scheduled for -XO\ 12, 2021;

       WHEREAS, the Court has authorized the use of videoconferencing (or teleconferencing,

if video is not reasonably available) for felony pleas under Rule 11 of the Federal Rules of Criminal

Procedure, see In re: Coronavirus/Covid-19 Pandemic, 20 Misc. 176 (June 15, 2021);

       WHEREAS, the defendant has consented to the use of videoconferencing (or

teleconferencing, if video is not reasonably available) for the Proceeding;

       WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place

remotely;

       WHEREAS the Court understands that the Magistrate Judge on duty shall hear the

defendant’s plea by telephone because video teleconference is not reasonably available;

       THE COURT HEREBY FINDS that because the defendant has consented to proceeding

remotely, and for the reasons set forth in the parties’ letter July 7, 2021, the Proceeding cannot be

further delayed without serious harm to the interests of justice.




                                                 1
          Case 1:21-cr-00133-VM Document 92-1 Filed 07/07/21 Page 2 of 2




         Accordingly, IT IS HEREBY ORDERED that the Proceeding, to be scheduled for -XO\ 12,

2021, shall be conducted before the duty Magistrate Judge by teleconferencing.

SO ORDERED:

Dated:         New York, New York
                     8 2021
               July ___,




                                               2
